United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3703
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                David Wayne Houle

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                          Submitted: December 14, 2015
                             Filed: January 22, 2016
                                 [Unpublished]
                                 ____________

Before WOLLMAN, LOKEN, and BYE, Circuit Judges.
                         ____________

PER CURIAM.

      After finding that David Wayne Houle had violated certain conditions of
supervised release, the district court1 sentenced him to eight months’ imprisonment

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
and reinstated a term of supervised release. Houle appeals, arguing that the district
court abused its discretion in ordering further supervised release. We affirm.

       In 1997, Houle was adjudicated delinquent for criminal sexual conduct in the
second degree, in violation of Michigan law. Houle was fourteen years old at the
time, and his offense conduct involved rubbing the vaginal area of a five-year-old
family member. In 2004, Houle was convicted of sexual intercourse with a child, age
sixteen or older, in violation of Wisconsin law. Houle was required to register as a
sex offender based on those convictions.

       Houle pleaded guilty to failing to register as a sex offender, in violation of 18
U.S.C. § 2250(a), and was sentenced to twenty-four months’ imprisonment in June
2009. The district court also imposed a fifteen-year term of supervised release.
Houle was released from prison in October 2010 and thereafter commenced his
original term of supervised release. From that date until the instant revocation
proceedings, Houle’s supervised release had been revoked three times. After each
revocation, the district court sentenced Houle to a term of imprisonment and
reinstated the original term of supervised release, which carried a discharge date of
October 14, 2025.

       On September 26, 2014, Houle was released from prison after serving a third
term of imprisonment for violating the conditions of his release. A month later,
another petition for revocation was filed, alleging that Houle had committed a number
of violations, including the following: (1) failing to comply with residential reentry
center rules, (2) frequenting places where children congregate, (3) failing to follow
instructions or truthfully answer inquiries, (4) failing to allow computer and/or
electronic storage device search, and (5) possessing pornography. Houle admitted
most of the violations, but he denied that he was in possession of a cell phone and
two pornographic magazines that were discovered in his storage unit at the reentry
center. The cell phone contained an image of a partially clothed woman and a second

                                          -2-
image of the same woman exposing her breasts and pubic area. After conducting a
hearing, the district court found that Houle had knowingly possessed the cell phone
and magazines.

      Houle’s supervised release was again revoked. The district court sentenced
him to eight months’ imprisonment and ordered that “supervised release [be]
reimposed to the original discharge date of October 14, 2025.” On appeal, Houle
argues that the district court erred when it imposed a term of supervised release to
follow his term of imprisonment.

       We find no abuse of discretion in the imposition of a term of supervised release
in this case. See United States v. Defoor, 535 F.3d 763, 764-65 (8th Cir. 2008)
(standard of review). The district court considered Houle’s argument that he would
have greater success in society if he were no longer subject to supervision. It also
considered the fact that Houle had served more time for supervised release violations
than he had for failing to register. The district court decided, however, that it was
“not going to reward [Houle’s] bad behavior by taking him off supervision,” noting
that Houle “has the ability to conform his behavior to the rules but chooses not to.”
The district court also rejected the argument that Houle should be released from
supervision because his violations stemmed, for the most part, from legal conduct.
The district court ultimately determined that because Houle remained “a danger to the
community, [it was] unwilling to release him from supervision,” a decision that we
conclude did not constitute an abuse of discretion.

      The judgment is affirmed.
                     ______________________________




                                         -3-